Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 18-BG-890

IN RE PHILIP JAMES LAYFIELD
                                                           2018 DDN 93
A Suspended Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 469902


BEFORE: Thompson and Deahl, Associate Judges, and Nebeker, Senior Judge.


                                  ORDER
                            (FILED— August 27, 2020)

      On consideration of the certified order from the Supreme Court of California
disbarring respondent from the practice of law in that jurisdiction; this court’s June
22, 2020, order directing respondent to show cause why reciprocal discipline should
not be imposed and continuing his interim suspension imposed on September 5,
2020; and the statement of Disciplinary Counsel; no response having been filed by
respondent; and it appearing respondent has not filed his D.C. Bar R. XI, §14(g)
affidavit, it is

      ORDERED that Philip James Layfield is hereby disbarred from the practice
of law in the District of Columbia. It is

      FURTHER ORDERED that for purposes of reinstatement respondent’s
disbarment will not begin to run until such time as he files an affidavit that fully
complies with the requirements of D.C. Bar R. XI, § 14(g).


                                  PER CURIAM